Simmons, C. J.
Where an attorney for an insurance company applied to the-ordinary to appoint the clerk of the superior court administrator on the estate of a decedent, alleging that the insurance company had insured his life in a-certain amount in favor of a third person, that the policy was void on account of fraud, etc., and that a certain amount of premiums paid by the insured would have to be returned to his estate if the policy was canceled, and that this amount would be tendered to the administrator if appointed ; and where-*315it appeared that the decedent was not, at the time of his death, possessed of any property : Held, that the contingency of canceling the policy, which was-not payable to the decedent or to his estate, was not such an estate as would authorize the court to appoint the clerk administrator over the objection of the wife and children of the deceased. The contingency was not an estate, but only the chance that there would be one in case the policy was canceled, Lowery v. Powell, 109 Ga. 192.
Argued November 8,
Decided November 28, 1900.
Application for administration — appeal. Before Judge Evans, Laurens superior court. January 29, 1900.
DuPont Guerry and F. G. Corker, for plaintiff.
A. F. Daley and W. R. Daley, for defendant.

Judgment affirmed.


All the Justices concurring.